Citation Nr: 0810113	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949, from August 1950 to April 1952, and from 
October 1959 to May 1976.  He died in August 2003.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  

The Board notes that the RO issued a statement of the case 
regarding a claim for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002) in October 2005.  Since the appellant failed to submit 
a substantive appeal, this decision is limited to the issue 
noted on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that the 
veteran served in Vietnam and that he was exposed to Agent 
Orange.  She argues that the VA is "splitting hairs" in 
denying the claim on the basis that the veteran's death was 
from acute lymphocytic leukemia.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Although the RO sent VCAA letters to the appellant in 
November 2003 and March 2005, they did not comply with the 
requirements set forth by the United States Court of Appeals 
for Veterans Claims (Court) in Hupp.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death, as 
outlined by the Court in Hupp.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



